Burnside, J.
— It is the duty of a party to produce the best evidence of which the case in its nature is susceptible. In this case there was a departure from this rule.
The deposition of Charles D. Hosteller, who had been, and then was, the Secretary of the Sandy and Beaver Canal Company, and kept their office in the town of New Lisbon, in the state of Ohio, was most material for the plaintiffs below. [His honour here stated the facts.] Seibert relied on this receipt, but neither this witness nor any other person proved either the payment of the money, or the signature of Rhodes to this receipt. The papers being beyond the jurisdiction of the court, their production could not be compelled. It is a fit case for secondary evidence, but before the copy could be received in evidence, some proof ought to have been given that the original was a genuine paper. The treasurer who paid him the money might have been examined, or evidence of his handwriting. It is more than probable, that if the attention of Hosteller had been called to the paper, he could have proved the handwriting of Rhodes. The treasurer of the company, who, it is alleged, paid him the money, would have been a competent witness. But when an original paper cannot be produced, before a copy is received in evidence, it is incumbent on the party offering the copy to show, in the first place, that there was an original.
I think the contract and estimates were insufficiently proved in Hos-teller’s deposition.
The judgment is reversed, and a venire de novo awarded.